Citation Nr: 0716706	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a stab wound to the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO, in pertinent part, continued 
a 10 percent evaluation for residuals of a stab wound to the 
left arm.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The residuals of the stab wound to the left arm do not 
result in severe muscle injury, ankylosis of the 
scapulohumeral articulation, or other impairment of the 
humerus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a stab wound to the left arm have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.20, 4.73, Diagnostic Code 5303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, a July 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  The case was readjudicated in 
January 2005, wherein an increased 30 percent rating was 
awarded.  The claim was last readjudicated in a September 
2005 supplemental statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, and VA examination reports.  

The Board notes that an additional statement was received 
from the veteran in support of his claim after the September 
2005 SSOC was issued.  While the veteran waived initial RO 
consideration of the newly submitted evidence, the statement 
was duplicative of evidence already of record and previously 
considered by the RO.  As such, remand for preparation of an 
SSOC is not warranted.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; VA outpatient treatment 
records; and reports of VA examination.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a January 2005 rating decision, the RO awarded an 
increased 30 percent rating effective May 2003 for service-
connected residuals of a stab wound to the left arm.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

As an initial matter, that the RO did not specifically 
identify whether the veteran's left arm was the dominant arm.  
The rating decision on appeal discussed the disability as 
moderately severe, which suggests the RO believed the left 
arm to be dominant.  The Board questions this conclusion, 
given that the veteran reported being right-handed on 
entrance into the service, and was noted to be right-handed 
on the November 1979 VA examination.  While he currently 
states he is a naturally left-handed writer, but switched 
writing and other fine motor control to the right hand after 
other injuries, the evidence suggests such "switch" 
actually occurred prior to service.  Nevertheless, while 
further inquiry could be conducted, the Board will accept, 
for purposes of this decision, that his left arm is dominant.  

The veteran's residuals of a stab wound to the left arm have 
been rated under 38 C.F.R. § 4.73, Diagnostic Code 5301, as 
30 percent disabling.  It has also been rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, which provides instructions to 
rate scars on limitation of function of the affected part.

The Board also notes that Diagnostic Code 5301 pertains to 
Muscle Group I or the function of upward rotation of scapula, 
elevation of arm above shoulder level and the extrinsic 
muscles of shoulder girdle, trapezius, levator scapulae and 
serratus magnus.  A 30 percent evaluation is assigned for 
moderately severe damage to the muscle group of the dominant 
arm, or severe damage to the minor extremity.  38 C.F.R. § 
4.73.  A 40 percent rating is assigned for severe damage to 
the muscle group in the dominant arm.  Id.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Under the criteria for 
rating muscle injuries, disabilities are characterized as 
slight, moderate, moderately severe, or severe.  38 C.F.R. § 
4.56(d).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  As noted above, the 
veteran's residuals of stab wound to the left arm are current 
rated as moderately severe disability.

A moderately severe injury is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indication on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance of moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  

Severe injury of a muscle is through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings include extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function. In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebra, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56.

Having carefully considered the evidence of record in light 
of the applicable laws, the Board finds that an evaluation in 
excess of the current 30 percent rating is not warranted.  At 
the outset, the Board notes that in September 2003, the 
veteran underwent a VA examination in which the examiner 
opined that the veteran had Group III muscle damage because 
of the stab wound to the left deltoid area.  Thus, 

the Board finds the more appropriate rating code should be 
rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5303, which pertains to Muscle Group 
III.  Under this Diagnostic Code, a 30 percent evaluation is 
for assignment for moderate severely damage to the dominant 
arm, or severe damage to the minor arm.  A 40 percent 
evaluation is warranted for severe damage to the dominant 
arm.  38 C.F.R. § 4.73.

The September 2003 VA examiner indicated that the original 
injury did not involve the bony structure or vascular 
structure.  There was no tendon, bone, joint, or nerve 
damage.  Muscle strength was 5/5.  There was no muscle 
herniation and the group III muscles could move.  The left 
shoulder joint also moved adequately and active and passive 
range of movement of the left group III muscles were intact.  
Abduction and adduction of the left shoulder was 150 degrees 
and 40 degrees without pain.  Flexion and extension of the 
left shoulder was 90 and 45 degrees without pain. Internal 
and external rotation of the left shoulder was 55 degrees and 
45 degrees without pain.  There was no limitation of function 
or functional impairment during the flare-up.  There was no 
evidence of muscle loss, loss of power, or symptoms related 
to a neurological deficit attributable to the residuals of 
the veteran's stab wound.

Upon VA examination in April 2004, the veteran's left 
shoulder and upper arm area showed no evidence of heat, 
erythema, or swelling.  Range of motion of the left shoulder 
was as follows: 180 degrees of abduction and forward flexion; 
50 degrees of extension; 90 degrees of external rotation; and 
70 degrees of internal rotation.  

While the veteran complained of numbness and loss of feeling 
in his left shoulder, the examiner found that other than 
pain, sensation was normal.  There was some limitation of 
motion, fatigability, and endurance of the left upper 
extremity due to pain when the shoulder was not supported.  
There was no intrinsic muscle abnormality.  The examiner did 
not find signs or symptoms of neurological deficit in 
association with the residuals of the stab wound to the left 
arm. 

VA outpatient treatment records dated in 2004 and 2005 
contain complaints of pain.  In March 2005, the upper 
shoulder had full range of motion.  He was neurologically 
intact.  There was minimal limitation of rotation due to 
reports of pain.  

Upon VA examination in June 2005, the left extremity had no 
heat, swelling, or redness overlying the joints of the 
shoulder, elbow, wrist, or hand.  Circumference at the bicep 
was 38 centimeters and 32 centimeters in the forearm 
bilaterally.  There was no evidence of spasm, loss in bulk, 
or atrophy.  There was no herniation of musculature.  Grip 
was essentially symmetrical.  Flexion and extension at the 
elbow and shoulder were 5/5, but subject to erratic give-way 
on the left, presumably a reaction to pain.  The veteran was 
able to pull down his left arm into 90 degrees of abduction, 
with wincing.  Deep tendon reflexes at the biceps, triceps, 
and brachioradialis were 2/4, symmetrical on the right and 
left.  The examiner noted the veteran indicated that flare-
ups of pain caused him to stop what he was doing, but did not 
affect his range of motion.

Following a review of the evidence, the Board finds that the 
evidence does not establish a severe muscle injury to warrant 
an increased 40 percent evaluation.  Historically, the 
veteran's original wound exhibited no evidence of 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service medical records show the 
veteran had multiple, superficial, stab wounds to the left 
arm.  The wounds were sutured and the veteran was placed on 
light duty for approximately 16 days.  

Presently, there is no evidence of muscle spasm, loss in 
bulk, or atrophy.  There is no herniation of musculature or 
impaired grip, and muscle strength is 5/5, although there was 
some erratic give-away presumably based on pain.  As the RO 
noted, the increased 30 percent evaluation was assigned 
"based heavily" upon his report of constant pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45.  The objective findings presently observed 
were erratic give-way on the left and limited motion of the 
left shoulder.  Flare-ups were noted to be momentary jolts of 
pain that cause him to stop what he is doing, but do not 
affect the range of motion.  He has not been incapacitated by 
the left arm, but works around it as necessary.  In summary, 
the objective findings, even when considering subjective 
complaints of pain, do not establish severe muscle injury.  

Additionally, while there has been evidence of limitation of 
motion of the left arm at the shoulder, the Board finds that 
the veteran's residuals of a stab wound has not been 
productive of unfavorable ankylosis of the scapulohumeral 
articulation in abduction to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5200.  Similarly, there has 
been no evidence of impairment of the humerus to warrant a 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 30 percent.   

The Board has also considered whether a separate rating 
should be assigned for the stab wound scars to the left arm.  
However, the April 2004 examination noted scars of 7.5 
centimeters by 6 millimeters, 2 centimeters by 6 millimeters, 
and 2 centimeters by 4 millimeters.  Thus, to the extent 
these scars are deep, they do not exceed 6 square inches (39 
square centimeters) to warrant a separate compensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Moreover, the scars themselves are not shown on examination 
to be painful or unstable, or to cause limited motion.  
Diagnostic Codes 7803, 7804, 7805.  Accordingly, the evidence 
does not support a separate rating under any of the rating 
criteria for scars.  38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2006).

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a stab wound to the left arm and its effects on 
his earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  At present, however, there is no 
basis for assignment of an evaluation other than the 30 
percent presently assigned.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left arm stab 
wound residuals presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  However, 
the Board notes that the evidence does not show that the 
veteran's service-connected left arm stab wound residuals, in 
and of itself, interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  The veteran is currently employed and works 
around his left shoulder pain as necessary.  In the absence 
of exceptional factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a stab wound to the left arm is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


